PER CURIAM.
Appellant was adjudicated guilty of the offense of grand larceny, Section 812.-021(l)(a), Florida Statutes (1975), and sentenced to five years imprisonment. After having served 31 days of this term, Appellant was to be placed on probation for a period of five years.
Inasmuch as the maximum sentence which could be imposed for this offense was five years, pursuant to Sections 812.021(2) and 775.082, Florida Statutes (1975), the combined terms of imprisonment and probation imposed exceeds .the statutory maximum by 31 days. Accordingly, the Appellant’s sentence is modified to reduce the period of probation by 31 days. Green v. State, 354 So.2d 135 (Fla. 1st DCA 1978).
We have examined the briefs and the record and have found no other error.
Therefore the judgment is affirmed and the sentence is affirmed as modified.
McCORD, Chief Judge, BOYER and SMITH, JJ., concur.